Case 3:19-cv-11915-AET-DEA Document 7 Filed 07/18/19 Page 1 of 2 PageID: 143




49 Market Street
Morristown, NJ 07960
Tel. (973)992.4800 Fax (973)992.9125
www.foxrothschild.com



Matthew S. Adams
Direct No.: (973) 994-7573
Email Address: MAdams@foxrothschild.com



                                                     July 18, 2019
VIA E-COURTS AND
ELECTRONIC MAIL

Honorable Anne E. Thompson, U.S.D.J.
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street
Trenton, New Jersey 08608

Clerk of the Court, William T. Walsh
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street
Trenton, New Jersey 08608

          Re:       Thomas W. Tramaglini v. Patrolman Jonathan C. Martin, et al.
                    Civil Action No.: 3:19-cv-11915 ________________________

Dear Judge Thompson:

       We represent plaintiff, Thomas W. Tramaglini, (“Plaintiff”) in connection with the above
referenced matter. We write to respectfully request an adjournment of the Township of Holmdel,
Patrolman Jonathan C. Martin, and Police Chief John Mioduszewski’s (collectively “Defendants”)
Motion to Dismiss the Complaint (“Motion”). We have conferred with counsel for Defendants,
David A. Schwartz, Esq., who consents to an adjournment.

       The Motion is currently returnable on August 5, 2019. The Motion was previously
adjourned pursuant to L.Civ.R. 7.1(d)(2). The next available motion date is August 19, 2019. This
will adjust the briefing schedule associated with the referenced Motion such that Plaintiff’s
Opposition Papers will be due on August 5, 2019, and Defendants’ Reply Papers will be due on
August 12, 2019.




99656105
Case 3:19-cv-11915-AET-DEA Document 7 Filed 07/18/19 Page 2 of 2 PageID: 144




Honorable Anne E. Thompson, U.S.D.J.
July 18, 2019
Page 2

       If Your Honor needs any additional information, please have Chambers contact the
undersigned directly. We thank the Court for its attention to this matter.

                                              Respectfully submitted,




                                              Matthew S. Adams




99656105
